Exhibit 10.1

 

CHAIRWOMAN AGREEMENT

 

THIS CHAIRWOMAN AGREEMENT (this “Agreement”) is made as of February 3, 2014 (the
“Effective Date”) among Racecar Holdings, LLC, a Delaware limited liability
company (“Holdings”), WideOpenWest Networks, LLC, a Delaware limited liability
company (the “Company”), and Colleen Abdoulah (“Chairwoman”). The Company is a
wholly-owned Subsidiary of Holdings.  Capitalized terms used in this Agreement
and not otherwise defined have the meanings assigned to such terms in
Section 12.

 

WHEREAS, Chairwoman is currently employed by the Company pursuant to the terms
of an employment agreement dated May 1, 2013 (the “Prior Agreement”); and

 

WHEREAS, Holdings desires to memorialize the transition of Chairwoman from Chief
Executive Officer to Chairwoman of the Board of Directors of Holdings (the
“Board”) under the terms and conditions specified herein, and Chairwoman desires
to be so engaged by Holdings.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the parties hereto agree to replace the Prior Agreement in its entirety
with this Agreement on the terms and conditions set forth below:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Engagement; Prior Employment Agreement.

 

(a)   As of the Effective Date, this Agreement will replace and supersede the
Prior Agreement in its entirety, and the parties hereto agree that such
replacement (or the transition contemplated by this Agreement) shall not trigger
any liability (including any severance liability) on the part of any party
hereto with respect to the Prior Agreement. For the sake of clarity, the change
in Chairwoman’s title and position from Chief Executive Officer to Chairwoman as
contemplated by Section 2 shall not trigger any termination or severance
benefits or be grounds for “Good Reason” or similar term under any agreement.
Furthermore, Sections 4 and 5 shall govern a termination of Chairwoman’s service
for any reason at any time after the Effective Date (whether before or after the
CEO End Date as defined in Section 2) and any severance or termination benefits
(if any) shall be limited to the severance and termination benefits set forth in
Section 5.

 

(b)   Holdings will engage Chairwoman during the Engagement Period, and
Chairwoman accepts such engagement with the Company, upon the terms and
conditions set forth in this Agreement. The “Engagement Period” shall mean the
period of time commencing on the Effective Date and ending as set forth in
Section 4.

 

2.             Position and Duties.  During the Engagement Period, Chairwoman
will report to the Board and (a) continue to serve as the Chief Executive
Officer of Holdings and its Subsidiaries until April 1, 2014 or an earlier date
as determined by the Board (such date, the

 

1

--------------------------------------------------------------------------------


 

“CEO End Date”) and (b) commencing on the CEO End Date (x) serve as the
non-executive Chairwoman of the Board and render such services to Holdings and
its Subsidiaries as are assigned to Chairwoman by the Board consistent with her
position and (y) serve as a member of the Board.  During the Engagement Period,
Chairwoman will devote her best efforts and appropriate business time and
attention to her role as Chief Executive Officer or Chairwoman of the Board (as
applicable) and perform her duties and responsibilities to the best of her
abilities in a diligent, trustworthy, businesslike and efficient manner.  For
the sake of clarity and subject to Section 8, Chairwoman shall be permitted to
continue to perform such business and charitable activities (including her
services for Rocky Mountain Children’s Law Center), as she desires, provided
that Chairwoman’s performance of such activities does not interfere in a
material manner with Chairwoman’s performance of her duties hereunder; and
provided further that, without limiting Section 8, during the Engagement Period,
Chairwoman will not directly or indirectly own, manage, control, participate in,
consult with, render services for, or in any other manner engage in the business
of providing cable television, Internet, data, telephony and other
communications services (together with all reasonably related activities, the
“Business”) other than (i) on behalf of Holdings or any Subsidiary or (ii) as a
passive owner of less than 5% of the outstanding stock of a corporation of any
class which is publicly traded, so long as Chairwoman has no direct or indirect
participation in or managerial influence over the business of such corporation.

 

3.             Fees and Other Compensation.

 

(a)   Annual Fee.  During the Engagement Period, the Company will pay Chairwoman
an annual engagement fee of $714,000 (the “Annual Fee”); provided that such
Annual Fee shall be decreased to $200,000 effective January 1, 2015. The Annual
Fee will be payable in regular monthly or bi-monthly installments.

 

(b)   One-Time Incentive Payment.  In the second quarter of 2015, Chairwoman
shall be paid a one-time lump sum payment of $457,000, subject to her continued
engagement through such payment date.

 

(c)   Equity.

 

(i)            Effect of Status Change. Notwithstanding anything to the contrary
in the LLC Agreement of Holdings (as in effect from time to time, the “LLC
Agreement”), Chairwoman’s change from Chief Executive Officer to Chairwoman of
the Board shall not be considered a “Status Change” for purposes of the LLC
Agreement. Furthermore, for purposes of the New Units (as defined below),
Chairwoman’s position hereunder shall be considered an “Eligible Position” under
the LLC Agreement (including with respect to the continued service requirements
for vesting of the new Units under Article XI of the LLC Agreement). Other than
as provided in this Agreement, upon a termination of Chairwoman’s service
hereunder, such termination and the resulting impact on any Units held by
Chairwoman at such time shall be governed by the provisions of the LLC Agreement
(including, without limitation, the redemption provisions set forth in Article 
XII of the LLC Agreement); it being understood that a termination of
Chairwoman’s service shall be a “Status Change” for purposes of Article XII of
the LLC Agreement, and in such case all Class A Units and Class C Units held by
Chairwoman shall be subject to redemption pursuant to the terms of Article XII
of the LLC Agreement.

 

2

--------------------------------------------------------------------------------


 

(ii)           Existing Management Incentive Units. Other than the “Accelerated
Units” (as defined below), Chairwoman shall forfeit all unvested Class C Units
(as such term is defined in the LLC Agreement) held by Chairwoman as of the
Effective Date. For purposes herein, the “Accelerated Units” shall mean 950
Class C-7 Units held by Chairwoman as of the Effective Date, which shall vest on
the Effective Date.

 

(iii)          New Management Incentive Units. As soon as practicable after the
Effective Date, Holdings shall grant Chairwoman the right to purchase 3,562.5
Class C-7 Units (the “New Units”).  All New Units shall be Time Vest Units, and
shall be subject to time vesting in annual installments over a five-year period
as set forth in Article XI of the LLC Agreement; provided that in the event
Chairwoman’s service is terminated for any reason other than (A) a termination
for Cause or (B) Chairwoman’s resignation without Good Reason, a sufficient
number of Chairwoman’s unvested New Units shall vest such that a total of 40% of
the New Units Chairwoman shall be vested.  Notwithstanding the vesting terms for
Time Vest Units set forth in Article XI of the LLC Agreement, the provisions of
Section 11.4(e) of the LLC Agreement shall not be applicable to the New Units,
and the vesting of the New Units shall not accelerate on a Change of Control (as
defined in the LLC Agreement).

 

(d)   Benefits.  During the Engagement Period, Chairwoman may participate in the
health, dental, vision, life and long term disability insurance plans as the
Board may establish or approve from time to time for senior executive officers
of Holdings and its Subsidiaries, subject to the applicable plan’s terms and
eligibility requirements; provided that such the applicable benefit or benefits
shall immediately cease upon the date Chairwoman is eligible for health, dental,
vision, life and/or long term disability insurance through another entity.
Chairwoman agrees to promptly inform Holdings of any such eligibility.

 

(e)   Reimbursement of Expenses.  During the Engagement Period, the Company will
reimburse Chairwoman for all reasonable expenses incurred by her in the course
of performing her duties under this Agreement and which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses.

 

4.                                      Termination. The Engagement Period will
continue until the earliest of:

 

(a)   The expiration of Term.  For purposes of this Agreement, the Term shall
commence on the Effective Date and end on December 31, 2015;

 

(b)   Chairwoman’s resignation due to Good Reason;

 

(c)           Chairwoman’s resignation without Good Reason;

 

3

--------------------------------------------------------------------------------


 

(d)   Holdings’ termination of the engagement due to Chairwoman’s death or
Disability;

 

(e)   termination by Holdings for Cause; or

 

(f)    termination by Holdings for any other reason (or for no reason), in which
case such termination of employment shall be referred to as a termination
“Without Cause.”

 

5.             Consequences of Termination.

 

(a)   If the Engagement Period terminates for any reason, then Chairwoman will
receive within five (5) days of the termination date a lump sum cash payment of
all earned but unpaid Annual Fees through the termination date and unreimbursed
but substantiated business expenses. Additionally, any amounts payable under any
Company benefit plans shall be paid in accordance with the terms of the
applicable plan, as applicable. The payments set forth in this Section 5 shall
be referred to as the “Accrued Benefits.”

 

(b)   If the Engagement Period is terminated Without Cause or if Chairwoman
resigns due to Good Reason, then in addition to the Accrued Benefits, Chairwoman
will continue to be paid the Annual Fee in accordance with Section 3(a) until
December 31, 2015 so long as Chairwoman continues to comply with Sections 7 and
8; provided that there shall be no obligation to make any payment to Chairwoman
(other than the Accrued Benefits) unless and until Chairwoman has executed and
not revoked a release within sixty days of Chairwoman’s last day of service in
favor of the WOW Companies and all related persons of all past, present and
future claims against them, in form and substance acceptable to Holdings. Any
payments due before the foregoing release is effective and irrevocable shall be
paid in lump sum in the first payment made after the release is effective and
irrevocable.  Otherwise, the continued payment of the Annual Fee will be payable
in regular installments consistent with the payment schedule prior to
Chairwoman’s termination of service.

 

6.             Resignation.  Unless otherwise agreed to by the Board, upon the
termination of the Engagement Period, Chairwoman shall automatically be deemed
to have resigned each position (if any) that she then holds as a director or
officer (or otherwise) of Holdings or any of its Subsidiaries (including
membership on the Board).

 

7.             Confidential Information.  Chairwoman acknowledges that the
information, observations and data that have been or may be obtained by her
during her engagement or other relationship or interaction with Holdings or any
Subsidiary, or any of their respective successors or predecessors (each of
Holdings, any Subsidiary or any such successor or predecessor being a “WOW
Company”) prior to and after the date of this Agreement concerning the current
or proposed business or affairs of the WOW Companies (collectively,
“Confidential Information”) are and will be the property of the WOW Companies. 
Therefore, Chairwoman agrees that she will not disclose to any unauthorized
Person or use for her own account or for the account of any other Person (other
than the WOW Companies in the course of performing her duties during the
Engagement Period) any Confidential Information without the prior written
consent of Holdings, unless and to the extent that the Confidential Information
in question has become generally known to and available for use by the public
other than as a result of Chairwoman’s acts or omissions to act.  Chairwoman
will deliver or cause to be delivered to the Company at the

 

4

--------------------------------------------------------------------------------


 

termination of the Engagement Period, or at any other time that any WOW Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) containing or
relating to Confidential Information or the business of any WOW Company that she
may then possess or have under her control.

 

8.             Non-Compete, Non-Solicitation.

 

(a)   Non-Compete.  Chairwoman acknowledges that during her engagement or other
relationship or interaction with the WOW Companies she has and will become
familiar with trade secrets and other confidential information concerning such
Persons, and with investment opportunities relating to the Business, and that
her services will be of special, unique and extraordinary value to the WOW
Companies.  Therefore, Chairwoman agrees that, during the Engagement Period and
for the twelve month period following the last day of the Engagement Period (the
Engagement Period and the period following being the “Noncompete Period”), she
will not directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any other manner engage in any business, or as
an investor in or lender to any business (in each case including on her own
behalf or on behalf of another Person) which constitutes or is competitive with
all or part of the Business (as conducted in any Territory).  For purposes of
this Agreement, “Territory” means any geographic market in which any of the WOW
Companies holds a franchise to conduct the Business during the Engagement Period
or in which any of the WOW Companies has taken material steps to obtain
franchise rights during the Engagement Period or at the end of the Engagement
Period if the Engagement Period has terminated.  Nothing in this
Section 8(a) will prohibit Chairwoman from being a passive owner of less than 5%
of the outstanding stock of a corporation of any class which is publicly traded,
so long as Chairwoman has no direct or indirect participation in or managerial
influence over the business of such corporation.  By initialing in the space
provided below, Chairwoman acknowledges that she has read carefully and had the
opportunity to consult with legal counsel regarding the provisions of this
Section 8(a).             [initial].

 

(b)   Non-Solicitation.  During the Noncompete Period, Chairwoman will not
directly or indirectly (i) induce or attempt to induce any employee or
independent contractor of any WOW Company to leave the employ or contracting
relationship with such WOW Company, or in any way interfere with the
relationship between any WOW Company and any employee or full-time independent
contractor thereof, (ii) hire or solicit for employment or as an independent
contractor any person who was an employee or independent contractor of any WOW
Company at any time during the Engagement Period, or (iii) induce or attempt to
induce any customer, supplier or other business relation of any WOW Company to
cease doing business with such entity or in any way interfere with the
relationship between any such customer, supplier or other business relation and
such WOW Company.  By initialing in the space provided below, Chairwoman
acknowledges that she has read carefully and had the opportunity to consult with
legal counsel regarding the provisions of this Section 8(b).            
[initial].

 

9.             Enforcement.  The Company and Chairwoman agree that if, at the
time of enforcement of Section 7 or 8, a court holds that any restriction stated
in any such Section is unreasonable under circumstances then existing, then the
maximum period, scope or geographical area reasonable under such circumstances
will be substituted for the stated period, scope or area.  Because Chairwoman’s
services are unique and because Chairwoman has access

 

5

--------------------------------------------------------------------------------


 

to information of the type described in Sections 7 and 8, Holdings, the Company
and Chairwoman agree that money damages would be an inadequate remedy for any
breach of Section 7 or 8.  Therefore, in the event of a breach or threatened
breach of Section 7 or 8, any WOW Company may, in addition to any other rights
and remedies existing in its favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violation of, the provisions of Section 7 or 8, without posting a
bond or other security. The provisions of Sections 7, 8 and 9 and the other
provisions of this Agreement are intended to be for the benefit of each of the
WOW Companies, each of which may enforce such provisions and each of which
(other than Holdings and the Company) is an express third-party beneficiary of
such Sections and this Agreement generally.  Sections 7, 8 and 9 will survive
and continue in full force in accordance with their terms notwithstanding any
termination of the Engagement Period. By initialing in the space provided below,
Chairwoman acknowledges that she has read carefully and had the opportunity to
consult with legal counsel regarding the provisions of this Section 9. 
           [initial].

 

10.          Representations and Warranties of Chairwoman.  Chairwoman
represents and warrants to Holdings and the Company as follows:

 

(a)   Other Agreements.  Chairwoman is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
Person.

 

(b)   Authorization.  This Agreement when executed and delivered will constitute
a valid and legally binding obligation of Chairwoman, enforceable against
Chairwoman in accordance with its terms.

 

11.          Survival of Representations and Warranties.  All representations
and warranties contained herein will survive the execution and delivery of this
Agreement.

 

12.          Certain Definitions.  When used herein, the following terms will
have the following meanings:

 

“Cause” means (A) the indictment of Chairwoman or Chairwoman entering a plea of
guilty or no-contest or similar plea with respect to, any felony or crime
involving intentional dishonesty (including any breach of Securities laws) or
the commission of any act or omission involving actual fraud or embezzlement
with respect to Holdings or any of its Subsidiaries, (B) repeated failure by
Chairwoman to perform duties as reasonably directed by the Board,
(C) Chairwoman’s gross negligence, willful misconduct or breach of fiduciary
duty with respect to Holdings or any of its Subsidiaries, (D) any material
breach by Chairwoman of this Agreement after written notice from the Board and
(if capable of correction) ten days to correct such failure, or (E) a material
misrepresentation or non-disclosure by Chairwoman in reporting to the Board.

 

“Disability” shall be defined as Chairwoman’s inability to perform, by reason of
physical or mental incapacity, Chairwoman’s duties or obligations under this
Agreement for a period of one hundred twenty (120) consecutive days or a total
period of two hundred ten (210) days in any three hundred sixty (360)-day
period, as determined in good faith by a medical doctor or other health care
specialist selected pursuant to the following sentence, in each case, after
taking into account reasonable accommodations as required by applicable law or
in such a manner as to

 

6

--------------------------------------------------------------------------------


 

qualify for permanent benefits under the Company’s long-term disability
insurance policy.  Chairwoman shall cooperate in all reasonable respects with
the Company if a question arises as to whether Chairwoman has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and reasonably acceptable to Chairwoman or Chairwoman’s legal representative and
authorizing such medical doctors and other health care specialists to discuss
Chairwoman’s condition with designated human resources professionals of the
Company or the Board).

 

“Good Reason” means without Chairwoman’s prior written consent: (A) a material
breach of this Agreement by Holdings or the Company, (B) the requirement that
Chairwoman relocate to a location which is outside the Denver metropolitan area;
or (C) the Company’s reduction of the Annual Fee during the Engagement Period
(other than as provided in this Agreement); provided that to constitute “Good
Reason,” (x) Chairwoman must inform Holdings in writing of the event purporting
to trigger Good Reason within thirty days of the initial occurrence of the
event, (y) Holdings must fail to cure such circumstances within the thirty-day
period following receipt of written notice from Chairwoman and (z) Chairwoman
must resign for Good Reason within the fifteen-day period following the
expiration of Holdings thirty-day cure period. Unless Chairwoman’s resignation
for Good Reason complies with the foregoing, the grounds to terminate for Good
Reason on account of such event shall be irrevocably forfeited by Chairwoman.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including any governmental
entity or any department, agency or political subdivision thereof).

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof.  For purposes
hereof, a Person or Persons will be deemed to have a majority ownership interest
in a limited liability company, partnership, association or other business
entity if such Person or Persons will be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or will be or control any managing director, managing member, or general
partner of such limited liability company, partnership, association or other
business entity.  Unless stated to the contrary, as used in this Agreement the
term Subsidiary means a Subsidiary of Holdings.

 

7

--------------------------------------------------------------------------------


 

13.          Miscellaneous.

 

(a)   Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid), or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications will be sent to the address indicated below:

 

Notices to Chairwoman:

 

Colleen Abdoulah

350 S. Vine Street

Denver, CO 80209

 

Notices to Holdings or the Company:

 

WideOpenWest Networks, LLC

7887 East Belleview Avenue, Suite 1000

Englewood, CO 80111

 

Attention:  Board of Directors

with copies (which will not constitute notice to Holdings or the Company) to:

 

Racecar Acquisition, LLC
259 East Michigan Avenue
Suite 209
Kalamazoo, Michigan  49007
Attention:  D. Craig Martin, Esq.

 

Racecar Holdings, LLC
65 East 55th Street
18th Floor
New York, NY  10022
Attention:  David Burgstahler

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY  10022
Attention:  Jai Agrawal and Joshua Kogan

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(b)   Amendment and Waiver.  No modification, amendment or waiver of any
provision of this Agreement will be effective unless such modification,
amendment or waiver is executed by Holdings, the Company and Chairwoman.  The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will

 

8

--------------------------------------------------------------------------------


 

not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(c)   Severability.  Without limiting Section 9, whenever possible, each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision of this Agreement in such jurisdiction or affect the validity,
legality or enforceability of any provision in any other jurisdiction, but this
Agreement will be reformed, construed and enforced in that  jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained in
this Agreement.

 

(d)   Entire Agreement.  Except as otherwise expressly set forth herein, this
agreement and the other agreements referred to herein embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way (including, without limitation,
the Prior Agreement).

 

(e)   Successors and Assigns.  This Agreement will bind and inure to the benefit
of and be enforceable by Holdings, the Company and Chairwoman and their
respective permitted assigns; provided that Chairwoman may not assign her rights
or delegate her duties under this Agreement without the prior written consent of
a majority of the Board.

 

(f)    Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together will constitute one and the
same Agreement.

 

(g)   Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs will include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof.  The use of the words “include” or “including” in this
Agreement will be by way of example rather than by limitation.  The use of the
words “or,” “either” or “any” will not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  The
parties agree that prior drafts of this Agreement will be deemed not to provide
any evidence as to the meaning of any provision hereof or the intent of the
parties hereto with respect hereto.

 

9

--------------------------------------------------------------------------------


 

(h)   GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT  WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF  DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT PROVISION OR RULE
(WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED.  IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE STATE OF DELAWARE WILL
CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER
THAT JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE
LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

(i)    Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.

 

(j)    Actions by Holdings or the Company.  Subject to the provisions of
Section 13(e), any action, election or determination by the Board or any WOW
Company pursuant to or relating to this Agreement will be effective if, and only
if, it is taken or made by (or with the prior approval of) a majority of the
members of the Board who are not at the time employees of Holdings or any of its
Subsidiaries.  Notwithstanding any provision of the LLC Agreement to the
contrary, no meeting or quorum of the Board will be required in order for such
majority to take, make or approve any such action, election or determination.

 

14.          Taxes. Chairwoman shall be solely responsible for, and shall
indemnify and hold the Client harmless against, the payment of taxes associated
with payments made under this Agreement.

 

15.          Code Section 409A.  The intent of the parties is that payments and
benefits under this Agreement comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Chairwoman and the Company of the applicable provision without violating the
provisions of Code Section 409A.

 

*    *    *    *    *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Chairwoman Employment
Agreement as of the date first written above.

 

 

RACECAR HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: Vice President

 

 

 

 

 

 

 

WIDEOPENWEST NETWORKS, LLC

 

 

 

 

 

By:

/s/ D. Craig Martin

 

 

Name: Craig Martin

 

 

Title: Secretary

 

 

 

 

 

 

 

/s/ Colleen Abdoulah

 

Colleen Abdoulah

 

Signature Page to Chairwoman Agreement

 

--------------------------------------------------------------------------------

 